Case 4:19-cv-00306-JED-FHM Document 31 Filed in USDC ND/OK on 07/28/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

   ALBERT SANDHAR,                                          )
                                                            )
                  Plaintiff,                                )
                                                            )
          v.                                                )     Case No. 19-CV-306-JED-FHM
                                                            )
   CSAA GENERAL INSURANCE                                   )
   COMPANY, CSAA INSURANCE                                  )
   EXCHANGE, CSAA FIRE & CASUALTY                           )
   INSURANCE COMPANY, and                                   )
   AUTOMOBILE CLUB OF OKLAHOMA,                             )
                                                            )
                  Defendants.                               )

                                        OPINION AND ORDER

          This insurance dispute comes before the Court on Plaintiff Albert Sandhar’s Motion to

   Remand (Doc. 21).

   I.     Background

          Mr. Sandhar bought his homeowners insurance policy through the Automobile Club of

   Oklahoma, better known as “AAA Oklahoma.” After a storm damaged his home, he tried to avail

   himself of that policy only to have the insurer refuse to cover the full cost of the necessary repairs.

   He later sued in Tulsa County District Court, alleging breach of contract and bad faith against the

   Automobile Club and three others: CSAA Insurance Exchange, CSAA Fire & Casualty Insurance

   Company, and CSAA General Insurance Company (the “CSAA Defendants”). (Doc. 2-2). It is not

   entirely clear from Mr. Sandhar’s petition which entity was his actual insurer or what role the other

   defendants had in issuing his policy or processing his claim, as he alleges all of the wrongful

   conduct against the “Defendants” collectively. According to Mr. Sandhar, all four defendants are

   part of a single insurance conglomerate and therefore share responsibility for the commitments

   made to him in his insurance policy.
Case 4:19-cv-00306-JED-FHM Document 31 Filed in USDC ND/OK on 07/28/20 Page 2 of 10




          Shortly after Mr. Sandhar filed his petition, the Exchange and CSAA Fire & Casualty

   removed the matter to federal court, citing the Court’s jurisdiction under 28 U.S.C. § 1332. Mr.

   Sandhar now moves to remand, arguing that the parties lack the requisite diversity of citizenship.

   II.    Legal Standard

          When a plaintiff brings a civil action in state court, but a federal district court has proper

   jurisdiction to hear it, a defendant may remove the case to federal court. 28 U.S.C. § 1441(a). The

   relevant jurisdictional grant in this case, 28 U.S.C. § 1332(a), provides that district courts shall

   have original jurisdiction over civil actions between citizens of different states. Jurisdiction is

   proper, however, only where there is complete diversity of citizenship; no plaintiff can be a citizen

   of the same state as any of the defendants. Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996).

   Additionally, where federal jurisdiction is based in diversity, the so-called forum-defendant rule

   bars removal when any of the “properly joined” defendants is a citizen of the state where the action

   was originally brought. 28 U.S.C. § 1441(b)(2).

          A defendant may nevertheless remove a case to federal court based on diversity if the

   plaintiff fraudulently joined the nondiverse defendant in order to defeat federal jurisdiction. Wilson

   v. Republic Iron & Steel Co., 257 U.S. 92, 97 (1921); Am. Nat’l Bank & Trust Co. of Sapulpa v.

   Bic Corp., 931 F.2d 1411, 1412–13 (10th Cir. 1991). To establish fraudulent joinder, “the

   removing party must demonstrate either: (1) actual fraud in the pleading of jurisdictional facts, or

   (2) inability of the plaintiff to establish a cause of action against the non-diverse party in state

   court.” Dutcher v. Matheson, 733 F.3d 980, 988 (10th Cir. 2013) (quoting Cuevas v. BAC Home

   Loans Servicing, LP, 648 F.3d 242, 249 (5th Cir. 2011)). When a party alleges the second kind of

   fraudulent joinder, the party must prove the plaintiff “ha[s] no possibility of recovery” against the




                                                     2
Case 4:19-cv-00306-JED-FHM Document 31 Filed in USDC ND/OK on 07/28/20 Page 3 of 10




   nondiverse defendant. Montano v. Allstate Indemnity, No. 99-2225, 2000 U.S. App. LEXIS 6852,

   at *12 (10th Cir. Apr. 14, 2000).

          This standard is more exacting than that for dismissing a claim under Fed. R. Civ.
          P. 12(b)(6); indeed, the latter entails the kind of merits determination that, absent
          fraudulent joinder, should be left to the state court where the action commenced.
          “A claim which can be dismissed only after an intricate analysis of state law is not
          so wholly insubstantial and frivolous that it may be disregarded for purposes of
          diversity jurisdiction.”

   Id. at *5–6 (internal citation omitted) (quoting Batoff v. State Farm Ins. Co., 977 F.2d 848, 851–

   53 (3d Cir. 1992).

          If necessary, a district court may go beyond the pleadings to determine whether a party’s

   joinder is fraudulent:

          In many cases, removability can be determined by the original pleadings and
          normally the statement of a cause of action against the resident defendant will
          suffice to prevent removal. But upon specific allegations of fraudulent joinder the
          court may pierce the pleadings, consider the entire record, and determine the basis
          of joinder by any means available.

   Smoot v. Chicago, R.I. & P. R. Co., 378 F.2d 879, 882 (10th Cir. 1967) (internal citations omitted).

   “The defendant seeking removal bears a heavy burden of proving fraudulent joinder, and all factual

   and legal issues must be resolved in favor of the plaintiff.” Dutcher, 733 F.3d at 988.

   II.    Discussion

          Mr. Sandhar claims that the Exchange and the Automobile Club are, like him, citizens of

   Oklahoma. As a result, he argues, their presence in the case breaks complete diversity and

   precludes the Court’s jurisdiction to hear this case. The CSAA Defendants, meanwhile, argue the

   Exchange, organized under California insurance law, is a citizen of California, not Oklahoma.

   Even if it is considered to be an Oklahoma citizen, they say, the Court should disregard the

   Exchange for the purposes of its diversity analysis because Mr. Sandhar’s claims against the




                                                    3
Case 4:19-cv-00306-JED-FHM Document 31 Filed in USDC ND/OK on 07/28/20 Page 4 of 10




   Exchange spurious. The Automobile Club’s citizenship, which they concede to be Oklahoma for

   the purposes of this litigation, should similarly be ignored, they argue.

          A.       CSAA Insurance Exchange

          The Exchange’s organizational structure complicates the task of determining its

   citizenship. CSAA Insurance Exchange is a reciprocal insurer, also called an “insurance exchange”

   or “interinsurance exchange.” Loosely defined, an insurance exchange is “an aggregation of

   persons, called subscribers, who, through an attorney-in-fact, cooperate to furnish themselves and

   each other insurance against a designated risk.” Steven Plitt et al., Couch on Insurance § 39:48 (3d

   ed.); see also Okla. Stat. tit 36 § 2902 (providing Oklahoma's statutory definition); Lee v.

   Interinsurance Exch., 50 Cal. App. 4th 694, 702–06 (1996) (describing the nature and organization

   of reciprocal insurers established under California law). The prevailing rule considers reciprocals

   to be unincorporated associations for the purposes of diversity jurisdiction, holding them to share

   the citizenship of each of their individual subscribers. See True v. Robles, 571 F.3d 412, 422 n.2

   (5th Cir. 2009); Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir.

   2006); Shultz Corp. v. Indus. Indem. Co., 727 F. Supp. 1359, 1362 (D. Or. 1989).

          The CSAA Defendants insist that the Exchange is not subject to this rule, asserting instead

   that it is a citizen of California alone. According to the CSAA Defendants, the Exchange is

   different from other reciprocals that take on the citizenship of their subscribers. “The CSAA

   Insurance Exchange is created and functions differently, operates differently, and is by no means

   considered a citizen of any state other than California.” (Doc. 2 at 11). The Court can only guess

   what exactly these differences might be, or why they would render the normal rule inapplicable.

   The defendants never explain. Instead, they turn to the statute governing the Court’s diversity

   jurisdiction. (See Doc. 2 at 4). The relevant section provides that "a corporation shall be deemed

   to be a citizen of every State . . . by which it has been incorporated and . . . has its principal place
                                                      4
Case 4:19-cv-00306-JED-FHM Document 31 Filed in USDC ND/OK on 07/28/20 Page 5 of 10




   of business." 28 U.S.C. § 1332(c). The CSAA Defendants assert that the Exchange is a “not-for-

   profit company, formed under the laws of the State of California,” whose “nerve center or principal

   place of business” is also in California. Consequently, they argue, the Exchange must be a citizen

   of California and California only.

           This argument is untenable. Section 1332, by its plain language, applies to corporations.

   As the CSAA Defendants are aware, and have acknowledged elsewhere, the Exchange is not a

   corporation. See McDonald v. CSAA Insurance Exchange, No. CIV-16-336-R, 2017 WL 887108,

   *2 (W.D. Okla. Mar. 6, 2017). The location of the Exchange’s formation and principal place of

   business are, therefore, irrelevant. See id.

           As the CSAA Defendants offer no compelling reason do otherwise, the Court applies the

   prevailing rule that a reciprocal insurer shares the citizenship of its individual subscribers. Hence,

   the question for the Court is whether any of the Exchange’s subscribers are citizens of Oklahoma.

   The evidence submitted by the parties on this point leaves much to be desired.

           The CSAA Defendants rely primarily on an affidavit executed by the Exchange's associate

   general counsel, Katherine Evans. (See Doc. 26-2). According her, CSAA Insurance Exchange “is

   not licensed to transact insurance business in Oklahoma, which includes issuing policies to

   Oklahoma citizens,” “does not issue insurance policies in the state of Oklahoma,” and “does not

   have subscribers or members that are citizens of the State of Oklahoma.” (Id. ¶¶ 2–3). A licensure

   search confirms that the Exchange is not licensed to write insurance in Oklahoma. (Doc. 26-9).

           In some ways, this is thin gruel. Nowhere in the affidavit does Ms. Evans describe the

   Exchange’s subscribership base or establish any foundation for her assertion that none of the

   subscribers are citizens of Oklahoma. The fact that the Exchange does not write business in

   Oklahoma certainly provides some support, but it is not dispositive proof. According to the



                                                     5
Case 4:19-cv-00306-JED-FHM Document 31 Filed in USDC ND/OK on 07/28/20 Page 6 of 10




   Exchange’s 2017 financial statement, which is on file with the California Department of Insurance,

   the Exchange wrote $3.54 billion in premiums that year, mostly through auto and homeowners

   policies issued in California. See CSAA Insurance Exchange and Subsidiaries, Combined

   Financial Statements, 2017 and 2016, at 8, 42.1 Given the consumer-oriented nature of the policies

   in question, it is likely that the overwhelming majority of the subscribers are domiciled (and

   therefore citizens) of California. Nevertheless, it is possible that some of the policy holders merely

   maintain a residence in California and are actually domiciled in another state, such as Oklahoma.

   Ruling out this possibility would require the Exchange to ascertain the legal domicile of each of

   the Exchange’s many thousands of subscribers. As nothing in Ms. Evans’s statement suggests that

   the Exchange has undertaken such a massive project, her unadorned claim that the Exchange “does

   not have subscribers or members that are citizens of the State of Oklahoma” is more conclusory

   than conclusive.

          Still, nothing offered by Mr. Sandhar contradicts Ms. Evans’s testimony. His evidence

   consists of various statements posted to the website of the “CSAA Insurance Group” that tout

   support for “members” in Oklahoma after catastrophic tornadoes ravaged the state in 2013. (Doc.

   21-17). While this might be evidence that the CSAA Insurance Group has members in Oklahoma,

   it is not evidence that CSAA Insurance Exchange has members in Oklahoma. “CSAA Insurance

   Group” is a brand name used by the Exchange and several of its subsidiaries, including CSAA

   Fire & Casualty and CSAA General. (Doc. 9; Doc. 26-2). Unlike the Exchange, both CSAA

   General and CSAA Fire & Casualty are licensed to write insurance policies in Oklahoma. Thus, it




   1
           The Exchange’s financial statements are available via the Company Profile search tool on
   the California Department of Insurance’s website. To                  access the tool, visit
   http://www.insurance.ca.gov/01-consumers/120-company/ and select “Insurance Company
   Information.”
                                                     6
Case 4:19-cv-00306-JED-FHM Document 31 Filed in USDC ND/OK on 07/28/20 Page 7 of 10




   is entirely possible for the “CSAA Insurance Group,” which is not a legal identity, to have

   “members” in Oklahoma even as the Exchange itself does not.

          Based on the current record, the Court finds that the Exchange is not a citizen of Oklahoma.

   Mr. Sandhar presents no evidence that any of the Exchange’s subscribers are citizens of Oklahoma.

   Nor does he offer any evidence or legal theory suggesting that an insurance exchange takes on the

   citizenship of its subsidiaries’ customers.2 Therefore, Ms. Evans’s testimony that none of the

   Exchange’s subscribers are citizens of Oklahoma stands unrebutted. The defendant opposing

   remand bears a “heavy burden,” but that burden is not so heavy as to require a defendant to

   conclusively disprove mere speculation, especially when doing so would be impracticable.

   Because the Exchange is not a citizen of Oklahoma, its presence in this case does not require

   remand.

          Moreover, even if the Exchange were a citizen of Oklahoma, its presence would still not

   require remand because Mr. Sandhar does not have a viable cause of action against it.3 A person

   or entity not party to a contract cannot be sued for breach. Miller v. BCG Healthcare Investments

   LLC, 2012 WL 12863169, at *1 (W.D. Okla. Sept. 11, 2012). And the general rule is that only an




   2
          According to Ms. Evans, a person does not become a subscriber of the Exchange merely
   by holding a policy written by one of its subsidiaries, which are separately organized legal entities.
   (See Doc. 26-2 ¶¶ 8–9).
   3
           Mr. Sandhar argues that the viability of his claims against the Exchange are not properly
   before the Court because the defendants’ Notice of Removal did not specifically allege fraudulent
   joinder with respect to the Exchange. While it is true that the removing defendants did not
   expressly apply the term “fraudulent joinder” to the Exchange, they nevertheless clearly raised the
   issue in their Notice. (See Doc. 2 ¶ 9) (“[T]he Exchange was not involved in any of the
   investigation or handling of Plaintiff’s claim giving rise to the present lawsuit. Even if, arguendo,
   the Exchange is to be treated as a citizen of Oklahoma, Plaintiff has still failed to state a valid
   claim against the Exchange.”). Moreover, the defendants argue the issue extensively in their
   Response to Mr. Sandhar’s remand motion. Had Mr. Sandhar cared to do so, he could have
   addressed their arguments on reply.
                                                     7
Case 4:19-cv-00306-JED-FHM Document 31 Filed in USDC ND/OK on 07/28/20 Page 8 of 10




   insurer owes a duty of good faith to the insured, although an exception exists when a stranger to

   the insurance contract “acts so like an insurer that it develops a special relationship with the

   insured.” Trinity Baptist Church v. Brotherhood. Mut. Ins. Servs., LLC, 341 P.3d 75, 79 (Okla.

   2014).

            Here, the CSAA Defendants present ample evidence that CSAA Fire & Casualty, not the

   Exchange, was Mr. Sandhar’s insurer. The Declarations page of his policy bears the name “AAA

   Fire & Casualty Insurance Company.”4 (Doc. 26-1). The check included with the offer of payment

   on his claim is from “CSAA Fire & Casualty Insurance Company,” and the stub it was attached to

   indicate CSAA Fire & Casualty was the issuer on his policy. (Doc. 26-6). Pages of correspondence

   related to his claim, including letters Mr. Sandhar himself addressed to CSAA Fire & Casualty,

   support the same conclusion, as does the Oklahoma Insurance Department’s handling of Mr

   Sandhar’s complaint. (Docs. 26-4, 26-7). Moreover, nothing in the record indactes that the

   Exchange “acted like an insurer” with respect to Mr. Sandhar. Because the Exchange was not a

   party to the insurance contract, and because it did not take on the role of Mr. Sandhar’s insurer,

   Mr. Sandhar has no viable cause of action against it for breach of contract or bad faith.

            Mr. Sandhar argues that the Exchange may be liable under an alter-ego theory, but the mere

   fact that one company is wholly owned by a parent entity does not, of itself, mean that the parent

   may be held liable for the conduct of its subsidiary. Key v. Liquid Energy Corp., 906 F.2d 500,

   504 (10th Cir. 1990). Although ownership of the subsidiary is a factor, alter-ego liability is

   primarily a question of control. Frazier v. Bryan Mem'l Hosp. Auth., 775 P.2d 281, 288 (Okla.

   1989). And here, nothing in the record suggests that the Exchange has operational control over




   4
          CSAA Fire & Casualty brands itself as “AAA Insurance”, (see Doc. 26-1), and it used to
   operate under the trade name “AAA Fire & Casualty Insurance Company,” (see Doc. 27-1).
                                                    8
Case 4:19-cv-00306-JED-FHM Document 31 Filed in USDC ND/OK on 07/28/20 Page 9 of 10




   CSAA Fire & Casualty. On the contrary, the claims correspondence, corporate disclosure papers,

   financial statements, and policy declarations all point in the same direction: CSAA Insurance

   Exchange is legally distinct from CSAA Fire & Casualty Insurance Company. Because CSAA

   Fire & Casualty is not the mere “alter ego” of the Exchange, the Exchange is not vicariously liable

   for any breach of contract or bad faith claim arising out of Mr. Sandhar’s policy. Consequently,

   even if the Exchange were a citizen of Oklahoma, the Court would disregard that citizenship

   because the Exchange has been fraudulently joined.5

          B.      Automobile Club of Oklahoma

          The CSAA Defendants do not dispute that the Automobile Club is a citizen of Oklahoma.

   They argue only that Club, like the Exchange, cannot be liable to Mr. Sandhar for breach of

   contract or bad faith.6 Having reviewed the evidence submitted by the parties, the Court agrees.

   All the reasoning applied above with respect to the Exchange apply with equal, if not greater, force

   to the Automobile Club.

          The Club cannot be held liable directly, because it was not a party to Mr, Sandhar’s

   insurance contract and had no role in the handling of his claim. (See Doc. 26-11). And, it cannot

   be held liable on an alter-ego theory because it is not owned or controlled by the Exchange or any

   of its subsidiaries. (See id.). According to an executive with the Club’s successor organization,

   AAA Club Alliance, the Club’s relationship with CSAA was purely contractual. The Club solicited



   5
          This result is consistent with the Court’s decisions in two other cases involving the
   Exchange. See Strome v. CSAA Ins. Exch., No. 19-CV-0573-CVE-FHM, 2020 WL 930493 (N.D.
   Okla. Feb. 26, 2020); DeSmet v. CSAA Ins. Exch., No. 19-CV-0624-CVE-JFJ, 2019 WL 7284769
   (N.D. Okla. Dec. 27, 2019).
   6
          During the period relevant to this lawsuit, the Automobile Club of Oklahoma was an
   Oklahoma nonprofit corporation. The Club has since been merged into AAA Club Alliance Inc.,
   a Delaware corporation, according to an affidavit filed by the corporation’s regional president.
   (Doc. 26-11).
                                                    9
Case 4:19-cv-00306-JED-FHM Document 31 Filed in USDC ND/OK on 07/28/20 Page 10 of 10




    customers for CSAA Fire & Casualty by offering “AAA” branded policies, underwritten by CSAA

    Fire & Casualty, to Club members at a discount. (See id.). Under such an arrangement, Mr. Sandhar

    has no cause of action against the Club. Consequently, the Court finds that the Club’s joinder in

    this case was fraudulent and its citizenship may be disregarded for the purposes of exercising

    diversity jurisdiction under 28 U.S.C. § 1332.

    III.    Conclusion

            For the reasons explained above, the Court finds that jurisdiction is proper under 28 U.S.C.

    § 1332. Plaintiff’s Motion to Remand (Doc. 21) is therefore denied. Because Mr. Sandhar has no

    viable cause of action against Defendants CSAA Insurance Exchange and Automobile Club of

    Oklahoma, they are dismissed from this case, and the Court Clerk is directed to terminate them as

    parties in this matter.

            SO ORDERED this 28th day of July, 2020.




                                                     10
